DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106968003 A, machine translation).
Considering claim 1, Chen discloses a composite electroplating method for sintered NdFeB magnet, comprising: ① a process of pre-treating a sintered NdFeB magnet (page 3, Example 1, step 1), ② a process of electroplating the pre-treated sintered NdFeB magnet, and ③ a process of cleaning and drying the electroplated sintered NdFeB magnet (page 4, Example 1, step 6),  wherein the process of 
Chen does not disclose steps ②-2 performing a first activation treatment on the electro-galvanized sintered NdFeB magnet; and
②-4 performing a second activation treatment on the sintered NdFeB magnet after the Zn-Ni alloy electroplating treatment.
However, activation treatments are well known in the art, and it would have been obvious to one of ordinary skill in the art to perform activation treatment in one of well-known acids, such as a nitric acid, a hydrochloric acid, and a citric acid in order to remove an oxide layer should one form in-between the electrodeposition steps. For example Chen discloses a pickling treatment in nitric acid for 1-2 min (page 4, Example 1, step 1). It would be also obvious to perform electroplating in place of electroless plating in the step 6 as a functionally equivalent method with reasonable expectation of success. 

Considering claim 2, Chen discloses using zinc sulfate solution having pH of 4.5, at 25 °C, the solution comprising 300 g/L of zinc sulfate, 28 g/L of boric acid and 8 mL of BK-38 brightener (page 5, Example 2, step 2). It is noted that 250 g/L of zinc sulfate is equivalent to 358 g/L of zinc sulfate heptahydrate as there is 7 extra water molecule per every zinc sulfate molecule. Zinc sulfate and its hydarated form would have been identical in an aqueous solution therefore they are obvious equivalents. In another example (page 6, Example 3, step 2) Chen discloses the amount of zinc sulfate is 300 g/L, which would be equivalent to 428 g/L of the heptahydrate form, therefore an amount between 358 and 428 g/L is obvious. 
With respect to the volume of brightener used, such amount would be dependent on for example on the concentration of the brightener solution used or the type of the brightener, therefore one of ordinary skill in the art would have known to optimize the amount of brightener to achieve desirable brightness. 

Considering claim 4, Chen discloses exemplary electroplating of Zn-Ni alloy at solution pH of 5.6, nickel chloride 60 g/L, zinc chloride 60 g/L, potassium chloride 220 g/L, carried out for 70 min (page 6, example 3, step 3). The values of nickel chloride and potassium chloride are outside of the claimed ranges, however they are close enough to be obvious as they are merely a single exemplary data point. Chen does not expressly disclose the thickness of the formed layer, however, it would be expected that such layer will have similar thickness to the claimed thickness because the concentration of components and deposition conditions are very similar to the thickness of the claimed alloy layer.

Considering claim 8, Chen discloses the process of pre-treating the sintered NdFeB magnet in the step comprises the following steps: 1-1 vibromilling and chamfering the sintered NdFeB magnet; -- 6 --Customer No.: 31561 Docket No.: 100497-US-PA-PCT Application No.: TBA; 1-3 pickling the dipped and degreased sintered NdFeB magnet for 15-300s by using a nitric acid solution 
Chen is silent about the step of degreasing in the dipping and degreasing solution which has a pH of 9-13 and a temperature of 50-65 °C, and the composition of the ultrasonic cleaning bath comprising 5% sodium citrate.
However, it would have been obvious to one of ordinary skill in the art to have the above degreasing conditions and ultrasonic cleaning bath because these are well known in the art.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Kobayashi (EP 0 190 465 A2).
Considering claims 3 and 5, Chen does not disclose activation solutions.
However, Kobayashi disclose that activating baths comprise hydrochloric acid, citric acid, nitric acid and thereafter electroplating an alloy (abstract).
It would have been obvious to one of ordinary skill in the art to use activating solution comprising hydrochloric acid, citric acid, nitric acid, because one would have known to improve better adhesion between the adjacent layers by removing an oxide layer with an acid, and Kobayashi discloses that such acids are hydrochloric acid, citric acid, and nitric acid.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Sakamoto et al. (US 2006/0231409 A1).
Considering claim 6, Chen does not disclose the plating solution comprises copper phyrophsphate.
However, Sakamoto discloses a known barrel plating method where his plating bath preferably contains copper pyrophosphate 3 hydrate in an amount of 60 to 110 g/liter, potassium pyrophosphate in 200 to 500 g/liter, ammonia in 1 to 7 g/liter, and a brightening agent in 0 to 5 ml/liter.  The plating bath has a pH of preferably 8.0 to 11.0, more preferably 8.5 to 9.5, and has a temperature of preferably 50 to 60 °C [0082]. The thickness is an obvious parameter that is obvious to optimize as, Sakamoto teaches that the thickness of the copper layer can be from 0.1 to 15 times that of the first layer. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Mitsui et al. (US 2005/0056542 A1).
Considering claim 7, Chen discloses exemplary plating of nickel at 50-60°C and pH value of 3.6-4.8, nickel sulfamate 300 to 450 grams / liter, nickel chloride 10 to 40 grams / liter, boric acid 25 to 45 grams / liter (page 5, example 2). The claim, however requires electroplating using nickel sulfate.
Mitsui discloses electroplating bath formulation comprising 300 g/L of nickel sulfate, 50 g/L of nickel chloride at 50 °C [0300].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electroless plating method of Chen with electroplating method of Mitsui as an equivalent method, with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOJCIECH HASKE/               Examiner, Art Unit 1794